          Case
           Case7:17-cv-06513-CS
                7:17-cv-06513-CS Document
                                  Document290-1
                                           291 Filed
                                                Filed07/08/20
                                                      07/02/20 Page
                                                                Page11ofof22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 X-----------------------------------------------------X
 CAN'T STOP PRODUCTIONS, INC.,
                                                           Case No.: 7:17-cv-06513-CS
                                   Plaintiffs,
 -against-                                                  XXXXXXXX ORDER
                                                           [PROPOSED]
                                                           RELEASING
 SIXUVUS, LTD., ERIC ANZALONE,                             BOND NO. 64004566
 ALEXANDER BRILEY, FELIPE ROSE,
 JAMES F. NEWMAN, RAYMOND SIMPSON,
 and WILLIAM WHITEFIELD,

                            Defendants.
 X-----------------------------------------------------X

        WHEREAS, on December 1, 2017 this Court issued the December 1, 2017 Temporary

Restraining Order, which was conditioned upon Defendants posting a $50,000 bond;

        WHEREAS, on December 4, 2017, Sixuvus posted a $50,000 surety bond by check

number 64004566, and received a receipt therefore (Receipt No. 465404015221) (the “Sixuvus

Bond”);

        WHEREAS, on December 14, 2017, Hon. Cathy Seibel issued a new Temporary

Restraining Order (the “December 14, 2017 TRO”) which modified the December 1, 2017

Temporary Restraining Order and ordered that the December 14, 2017 TRO be conditioned “upon

the previously posted undertaking of $50,000, which was posted by Sixuvus on December 4, 2017,

to secure payment of costs and damages as may be suffered or sustained by any party who is

wrongfully restrained hereby.”

        WHEREAS, on February 16, 2018, Hon. Cathy Seibel lifted the December 14, 2017 TRO;

        WHEREAS, on June 24, 2019, Karen Willis (“Willis”) filed a motion for recovery on the

Sixuvus Bond (the “Bond Recovery Motion”), which Defendants opposed on August 19, 2019 and

requested return of the Sixuvus Bond, and Willis filed her reply on September 9, 2019;




                                                       1
        Case
         Case7:17-cv-06513-CS
              7:17-cv-06513-CS Document
                                Document290-1
                                         291 Filed
                                              Filed07/08/20
                                                    07/02/20 Page
                                                              Page22ofof22



       WHEREAS, in a bench ruling on February 6, 2020, the Court denied Willis’ Bond

Recovery Motion without prejudice and found that the maximum she could potentially recover

was three thousand five hundred and twenty dollars ($3,520.00);

       WHEREAS, on June 5, 2020, the Court ordered that the Sixuvus Bond be reduced to

three thousand five hundred and twenty dollars ($3,520.00) (the “Reduced Bond”), and that the

remaining forty-six thousand four hundred and eighty dollars ($46,480) plus any accrued

interest on the Sixuvus Bond be released to Defendants;

       WHEREAS, during a June 25, 2020 status conference, the Court ordered that Willis and

Defendants submit a joint letter regarding the open issues relating to the Reduced Bond by June

30, 2020;

       WHEREAS, on July 1, 2020, following Willis and Defendants’ submission of their June

30, 2020 joint letter, the Court issued an order declining to award Willis any portion of the

Reduced Bond;

                                                        XXXXXXXX
       NOW THEREFORE, IT IS ORDERED BY THIS COURT THAT, Defendants are

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
hereby released from any and all liability in connection with the December 1, 2017 and

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
December 14, 2017 Temporary Restraining Orders, the Sixuvus Bond, and the Reduced Bond,

XX
and the Clerk of the District Court for the Southern District of New York is directed to release

the remaining three thousand five hundred and twenty dollars ($3,520.00) plus any accrued

interest on the Reduced Bond by check made payable to “Raymond Simpson” mailed to 396 W

Hudson Ave., Englewood, NJ 07631.

DATED: White Plains, New York
            8 2020
       July ___,


                              ______________________________________________
                               UNITED STATES DISTRICT JUDGE



                                                 2
